NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   30-APR-2021
                                                   09:45 AM
                                                   Dkt. 32 OGMD
                           NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I

          U.S. BANK NATIONAL ASSOCIATION AS TRUSTEE FOR THE
   CERTIFICATEHOLDERS CITIGROUP MORTGAGE LOAN TRUST INC. ASSET-
         BACKED PASS-THROUGH CERTIFICATES SERIES 2007-AHL3,
             Plaintiff/Counterclaim Defendant-Appellee, v.
       PHYLLIS KEHAULANI DUNCAN CHUN; Defendant/Counterclaim
      Plaintiff-Appellant, and ARROW FINANCIAL SERVICES, LLC;
           Defendant-Appellee, and JOHN and MARY DOES 1-20;
      DOE PARTNERSHIPS, CORPORATIONS, OR OTHER ENTITIES 1-20,
                          Defendants-Appellees


          APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                       (CIVIL NO. 1CC141002192)


              ORDER GRANTING MOTION TO DISMISS APPEAL
   (By:  Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon consideration of the Motion to Dismiss Appeal
(Motion), filed March 29, 2021, by Plaintiff/Counterclaim
Defendant-Appellee U.S. Bank National Association, the papers in
support, and self-represented Defendant/Counterclaim Plaintiff-
Appellant Phyllis Kehaulani Duncan Chun's (Chun) opposition filed
April 6, 2021,1 and the record, it appears we lack appellate
jurisdiction over Chun's appeal from the Circuit Court of the
First Circuit's (circuit court) interlocutory December 17, 2020
"Order Denying [Chun's] Motion for Summary Judgment" (Order), in
Civil No. 1CC141002192, because the circuit court has not entered
a final, appealable judgment.



      1
         Chun's opposition was filed a day late.   See Hawai #i Rules of
Appellate Procedure Rules 26(a) & 27(a).
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          An aggrieved party typically cannot obtain appellate
review of a circuit court's interlocutory orders in a civil case,
under Hawaii Revised Statutes (HRS) § 641-1(a) (2016), until the
circuit court has reduced its dispositive rulings to an
appealable, final judgment under Hawai#i Rules of Civil Procedure
(HRCP) Rule 58. See Jenkins v. Cades Schutte Fleming & Wright,
76 Hawai#i 115, 119, 869 P.2d 1334, 1338 (1994) ("An appeal may
be taken from circuit court orders resolving claims against
parties only after the orders have been reduced to a judgment and
the judgment has been entered in favor of and against the
appropriate parties pursuant to HRCP [Rule] 58[.]"). In
foreclosure cases, appellate jurisdiction over appeals is further
defined by HRS § 667-51 (2016), which provides for appellate
jurisdiction over, inter alia, a judgment on a decree of
foreclosure. See Bank of America, N.A. v. Reyes-Toledo, 139
Hawai#i 361, 371, 390 P.3d 1248, 1258 (2017). Here, the circuit
court has not entered a final, appealable judgment under HRS
§§ 641-1(a) or 667-51.
           Further, the Order does not satisfy the requirements
for an exception to the final-judgment requirement as a
prerequisite for an appeal under the collateral-order doctrine,
the Forgay doctrine, or HRS § 641-1(b) (2016). See Greer v.
Baker, 137 Hawai#i 249, 253, 369 P.3d 832, 836 (2016) (reciting
the requirements for appeals under the collateral-order doctrine
and the Forgay doctrine); HRS § 641-1(b) (requirements for leave
to file an interlocutory appeal).
           Therefore, IT IS HEREBY ORDERED that the Motion is
granted and this appeal is dismissed for lack of appellate
jurisdiction.
           DATED: Honolulu, Hawai#i, April 30, 2021.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge



                                  2